1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 MOUNTAIN VIEW INVESTMENT
 8 GROUP L.P.,

 9          Plaintiff-Appellant,

10 and

11   JUDITH HOWARD, JOHN
12   CLOUTHIER, JOHN LINDBLOM,
13   individually and derivatively on
14   behalf of CREE MEADOWS
15   COUNTRY CLUB, INC.,

16          Plaintiffs,

17 v.                                                                                     No. 30,389

18   W. WAYNE SMITH in his capacity
19   as chairman of the board of directors
20   and president of CREE MEADOWS
21   COUNTRY CLUB, INC., and MICHAEL
22   SCHATTNER, NEIL GOODMAN,
23   EVAN LUCAS, JIM WALKER,
24   FRANK BUBSER and MIKE
25   MOHRHAUSER in their capacity
26   as members of the board of directors
27   of CREE MEADOWS COUNTRY
28   CLUB, INC.,
 1        Defendants-Appellees.

 2 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 3 Karen L. Parsons, District Judge

 4 Tax Estate & Business Law, Ltd.
 5 Clinton W. Marrs
 6 Albuquerque, NM

 7 for Appellant

 8 Charles E. Hawthorne
 9 Ruidoso, NM

10 for Appellees Cree Meadows Country Club, Inc., W. Wayne Smith, Michael
11 Schattner, Jim Walker, Neil Goodman, and Evan Lucas

12                             MEMORANDUM OPINION

13 SUTIN, Judge.

14        Plaintiff Mountain View Investment Group, L.P. appeals from the district

15 court’s order dismissing its claims with prejudice. We issued a first notice of

16 proposed summary disposition, proposing to affirm. Plaintiff filed a response to our

17 notice. Persuaded that the district court’s order of dismissal presents some concerns,

18 we issued a second notice proposing to summarily remand. We have not received a

19 response to our second notice. Therefore, we remand this case to the district court.

20        On appeal, Plaintiff has argued that the district court erred by dismissing its

21 claims with prejudice rather than without prejudice. In district court, Plaintiff agreed

22 that dismissal would be appropriate so long as it could raise a shareholder derivative

                                              2
 1 suit in a separate action. It is not clear to us on what grounds the district court

 2 dismissed Plaintiff’s case or what result the district court intended by dismissing the

 3 case with prejudice or even whether the dismissal with prejudice was a typographical

 4 error.

 5          On the reasoning set forth in our second notice and in this opinion, we remand

 6 this case to the district court for the limited purpose of clarifying the basis for its order

 7 dismissing Plaintiff’s case with prejudice. The district court shall enter a written order

 8 clarifying the basis for dismissal with prejudice or an order dismissing the case

 9 without prejudice, if appropriate, within sixty days of the date of this opinion.

10 Plaintiff shall file a copy of the district court’s order with the Clerk of the Court of

11 Appeals within five days of its entry. Within thirty days of filing the copy of the

12 district court’s order with this Court, Plaintiff shall file a statement regarding whether

13 it intends to proceed with this appeal and an amended docketing statement, if

14 applicable.

15          IT IS SO ORDERED.


16                                            __________________________________
17                                            JONATHAN B. SUTIN, Judge
18 WE CONCUR:


19 _________________________________
20 CELIA FOY CASTILLO, Judge

                                                 3
1 _________________________________
2 ROBERT E. ROBLES, Judge




                                  4